DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Application No. 15/880,986, now Patent No. 10,905,582 under 35 U.S.C. 120 is acknowledged.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/880,986, now Patent No. 10,905,582, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, Application No. 15/880,986 does not directly disclose that any of the teeth are positioned orthogonally relative to their respective occlusal surfaces as is found in claims 1, 9, and 14. 
While there is a first and second occlusal surface with walls 27/27 and 44’/44’ extending there from, and each of the walls having teeth that extend horizontally outward from the walls, there is no specific dimension or relationship in the Specifications nor can the Drawings be relied upon for such a particular feature/relationship. Examiner suggests adding language to the limitations to make the relationships less specific to be considered supported by the Drawings of the prior-filed application; language such as “generally” or “substantially.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,905,582 (Newby ‘582) in view of Sarkisian (US 2006/0174897).
With respect to claim 1, Newby ‘582 claim 1 discloses A mandibular advancement device having a first frame and a second frame (claim 1, “A mandibular advancement device, comprising: a first frame … a second frame”), the first frame having a first occlusal surface and a first generally U-shaped groove (claim 1, “a first frame having a first generally U-shaped groove and a first occlusal surface;”), the second frame having a second occlusal surface and second generally U-shaped groove (claim 1, “a second frame having a second generally U-shaped groove and a second occlusal surface”), the mandibular advancement device comprising: a first rib protruding from the first occlusal surface of the first frame (claim 1, “a first rib on the first frame, the first rib extending generally from a front side of the first occlusal surface of the first frame to a back side of the first frame”); a first upstanding sidewall protruding from the first occlusal surface of the first frame (claim 1, “a first set of upstanding sidewalls extending from the first occlusal surface”); a first inner surface of the first upstanding sidewall (claim 1, “a first row of teeth on an inner surface of the first set of upstanding sidewalls”), the first inner surface generally parallel to (claim 1, sidewall inferred to be generally parallel in order to allow for “at least a portion of the mating portion sized in relative proportions to be received in the open space between the first set of upstanding sidewalls and the first rib; a first channel of the mating portion, the first channel in relative position to interface with the first rib; an outside wall of the mating portion, the outside wall of the mating portion in relative position to interface with the first set of upstanding sidewalls;” to occur), offset from, and facing the first rib (claim 1, “an open space between the first set of upstanding sidewalls and the first rib”); a first set of teeth on the inner surface of the first upstanding wall, the first set of teeth facing the first rib (claim 1, “a first row of teeth on an inner surface of the first set of upstanding sidewalls, the first row of teeth facing the first rib”) … a first channel of the second occlusal surface of the second frame, the first channel in relative position to interface with the first rib (claim 1, “a first channel of the mating portion, the first channel in relative position to interface with the first rib”); an opening of the first channel, the opening of the first channel having a width that is narrower than a width of the first rib (claim 1, “and an opening of the first channel, the opening of the first channel having a width that is narrower than a width of the first rib”); a second upstanding sidewall protruding from the second occlusal surface of the second frame (claim 1, “a mating portion of the second occlusal surface of the second frame, at least a portion of the mating portion sized in relative proportions to be received in the open space between the first set of upstanding sidewalls and the first rib”); a first outside wall of the second upstanding sidewall, the outside wall in relative position to interface with the first inner surface of the upstanding first sidewall (claim 1, “a mating portion of the second occlusal surface of the second frame, at least a portion of the mating portion sized in relative proportions to be received in the open space between the first set of upstanding sidewalls and the first rib… an outside wall of the mating portion, the outside wall of the mating portion in relative position to interface with the first set of upstanding sidewalls”); and a second set of teeth on the outside wall of the second upstanding sidewall (claim 1, “a second row of teeth on the outside wall of the mating portion”).  
Newby ‘582 is silent on a first set of teeth on the inner surface of the first upstanding wall… orthogonal to the first occlusal surface; the second set of teeth orthogonal to the second occlusal surface.  
Sarkisian teaches an analogous receiving and retaining member 560 with outward extending members 514/512 for the sliding and retention of an adjustment member 206 (Fig 5F) wherein the extending retaining members are orthogonal to the second occlusal surface 516 (Fig 5F).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth direction and wall direction of Newby ‘582 to have the teeth orthogonal to the occlusal surface as taught by Sarkisian in order to have a shape that allows for retention and movement (Sarkisian [0017], [0018]).
Examiner further notes, in light of cited prior art that the changes in shape are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual user. The claimed order of part which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed shape within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable order by routine experimentation. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

	Claims 2-8 of the instant application are substantially identical to claims 2-8 of Newby ‘582.
With respect to claim 9, Newby ‘582 claim 9 discloses A mandibular advancement device having a first frame (claim 9, “A mandibular advancement device, comprising: a first frame”) and a second frame (claim 9, “a second frame”), the first frame having a first occlusal surface and a first generally U-shaped groove (claim 9, “a first frame having a first generally U-shaped groove and a first occlusal surface”), the second frame having a second occlusal surface and second generally U-shaped groove (claim 9, “a second frame having a second generally U-shaped groove and a second occlusal surface”), the mandibular advancement device comprising: a first rib protruding from the first occlusal surface of the first frame (claim 9, “a first generally U-shaped groove and a first occlusal surface, a first rib”, “the first set of upstanding sidewalls extending from the first occlusal surface of the first frame and creating a first set of open spaces between the first set of teeth and the first rib;”), the first rib having a wider portion disposed between a top of the first rib and a bottom of the first rib (claim 9, “the first rib having a wider portion disposed between a top of the first rib and a bottom of the first rib”); a first upstanding sidewall protruding from the first occlusal surface of the first frame (claim 9, “a first set of upstanding sidewalls having a first set of teeth on an inner surface of the first set of upstanding sidewalls and facing the first rib,”); a first inner surface of the first upstanding sidewall, the first inner surface generally parallel to, offset from, and facing the first rib (claim 9, “a first set of upstanding sidewalls having a first set of teeth on an inner surface of the first set of upstanding sidewalls and facing the first rib,”, “the first set of upstanding sidewalls extending from the first occlusal surface of the first frame and creating a first set of open spaces between the first set of teeth and the first rib;”, rib and sidewalls would need to be substantially parallel in order to perform “wherein the first frame and the second frame are configured to be disposed in a first position and a second position wherein, in the first position, the top of the first rib is slidably disposed on the top of the first channel and wherein, in the second position, the first rib is disposed in the first channel and the first set of teeth are engaged with the second set of teeth, and wherein, upon squeezing the first frame and the second frame together, the first rib of the first frame snaps into the first channel thereby holding the first frame and the second frame together and the first set of teeth and the second set of teeth restrict sliding of the first frame with respect to the second frame”); a first set of teeth on the inner surface of the first upstanding wall (claim 9, “a first set of upstanding sidewalls having a first set of teeth on an inner surface of the first set of upstanding sidewalls and facing the first rib”), the first set of teeth facing the first rib (claim 9, “a first set of upstanding sidewalls having a first set of teeth on an inner surface of the first set of upstanding sidewalls and facing the first rib”) … a first channel of the second occlusal surface of the second frame (claim 9, “a first channel of the mating portion”), the first channel in relative position to interface with the first rib (claim 9, “the first channel disposed in relative position to interface with the first rib and in relative proportions to receive a portion of the first rib therein”); an opening of the first channel, the opening of the first channel having a width that is narrower than a width of the first rib (claim 9, “a first channel of the mating portion, the first channel having a wider portion disposed between a top of the first channel and a bottom of the first channel, the first channel disposed in relative position to interface with the first rib and in relative proportions to receive a portion of the first rib therein”); a second upstanding sidewall protruding from the second occlusal surface of the second frame (claim 9, “a second set of teeth on an outside wall of the mating portion”); a first outside wall of the second upstanding sidewall, the outside wall in relative position to interface with the first inner surface of the upstanding first sidewall (claim 9, “a second set of teeth on an outside wall of the mating portion, the teeth disposed in relative position to engage the first set of teeth of the first set of upstanding sidewalls”); a second set of teeth on the outside wall of the second upstanding sidewall (claim 9, “a second set of teeth on an outside wall of the mating portion, the teeth disposed in relative position to engage the first set of teeth of the first set of upstanding sidewalls”); …and wherein the first frame and the second frame are configured to be disposed in a first position and a second position wherein, in the first position, the top of the first rib is slidably disposed on the top of the first channel and wherein, in the second position, the first rib is disposed in the first channel and the first set of teeth are engaged with the second set of teeth (claim 9, “wherein the first frame and the second frame are configured to be disposed in a first position and a second position wherein, in the first position, the top of the first rib is slidably disposed on the top of the first channel and wherein, in the second position, the first rib is disposed in the first channel and the first set of teeth are engaged with the second set of teeth”), Page 20 of 24BM-U-037 and wherein, upon squeezing the first frame and the second frame together, the first rib of the first frame snaps into the first channel thereby holding the first frame and the second frame together and the first set of teeth and the second set of teeth restrict sliding of the first frame with respect to the second frame (claim 9, “and wherein, upon squeezing the first frame and the second frame together, the first rib of the first frame snaps into the first channel thereby holding the first frame and the second frame together and the first set of teeth and the second set of teeth restrict sliding of the first frame with respect to the second frame”).  
Claim 14 does not directly state the first set of teeth … orthogonal to the first occlusal surface; the second set of teeth orthogonal to the second occlusal surface.
Sarkisian teaches an analogous receiving and retaining member 560 with outward extending members 514/512 for the sliding and retention of an adjustment member 206 (Fig 5F) wherein the extending retaining members are orthogonal to the second occlusal surface 516 (Fig 5F).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth direction and wall direction of Newby ‘582 to have the teeth orthogonal to the occlusal surface as taught by Sarkisian in order to have a shape that allows for retention and movement (Sarkisian [0017], [0018]).
Examiner further notes, in light of cited prior art that the changes in shape are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual user. The claimed order of part which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed shape within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable order by routine experimentation. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 10-13 of the instant application are substantially identical to claims 10-13 of Newby ‘582.
	With respect to claim 14, Newby ‘582 claim 14 discloses A mandibular advancement device having a first frame and a second frame, the first frame having a first occlusal surface and a first generally U-shaped groove (claim 14, “A mandibular advancement device, comprising: a first frame having a first generally U-shaped groove and a first occlusal surface”), the second framePage 21 of 24BM-U-037 having a second occlusal surface and second generally U-shaped groove (claim 14, “a second frame having a second generally U-shaped groove and a second occlusal surface”), the mandibular advancement device comprising: a first set of upstanding sidewalls on the first occlusal surface of the first frame (claim 14, “a first set of upstanding sidewalls, the first set of upstanding sidewalls extending from the first occlusal surface of the first frame”); a first rib disposed between the first set of upstanding sidewalls (claim 14, “a first rib disposed between the first set of horizontally opposed teeth- opposed teeth are on the sidewalls”); a first set of teeth on the first set of upstanding sidewalls (claim 14, “first set of horizontally opposed teeth on a first set of upstanding sidewalls”), the first set of teeth facing the first rib (claim 14, “an open space between the first rib and at least one of the first set of horizontally opposed teeth”) … a second set of upstanding sidewalls on the first occlusal surface of the first frame (claim 14, “the second set of upstanding sidewalls extending from the first occlusal surface of the first frame”); a second rib disposed between the second set of upstanding sidewalls (claim 14, “a second rib disposed between the second set of horizontally opposed teeth”- opposed teeth are on the sidewalls); a second set of teeth on the second set of upstanding sidewalls (claim 14, “a second set of horizontally opposed teeth on a second set of upstanding sidewalls”), the second set of teeth facing the second rib (claim 14, second set of teeth is implied to be facing the first rib since the second set of teeth interact with the fourth set of teeth, the fourth set of teeth with a channel that interact with the rib) … a third set of teeth … disposed in relative position to interface with the first set of teeth (claim 14, “a third set of teeth disposed in relative position to interface with the first set of horizontally opposed teeth”); a first channel disposed between the third set of teeth, the first channel dimensioned in relative proportions and disposed in relative position to receive the first rib (claim 14, “a first channel disposed between the third set of teeth, the first channel dimensioned in relative proportions and disposed in relative position to receive the first rib”); a fourth set of teeth … disposed in relative position to interface with the second set of teeth (claim 14, “a fourth set of teeth disposed in relative position to interface with the second set of horizontally opposed teeth”); and a second channel disposed between the fourth set of teeth, the second channel dimensioned in relative proportions and disposed in relative position to receive the second rib (claim 14, “and a second channel disposed between the fourth set of teeth, the second channel dimensioned in relative proportions and disposed in relative position to receive the second rib”).  
	Claim 14 does not directly state the first set of teeth … orthogonal to the first occlusal surface; the second set of teeth … orthogonal to the first occlusal surface; a third set of teeth orthogonal to the second occlusal surface; a fourth set of teeth orthogonal to the second occlusal surface.
Sarkisian teaches an analogous receiving and retaining member 560 with outward extending members 514/512 for the sliding and retention of an adjustment member 206 (Fig 5F) wherein the extending retaining members are orthogonal to the second occlusal surface 516 (Fig 5F).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth direction and wall direction of Newby ‘582 to have the teeth orthogonal to the occlusal surface as taught by Sarkisian in order to have a shape that allows for retention and movement (Sarkisian [0017], [0018]). 
Examiner further notes, in light of cited prior art that the changes in shape are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual user. The claimed order of part which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed shape within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable order by routine experimentation. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 15-19 of the instant application are substantially identical to claims 15-19 of Newby ‘582.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon (US 2012/0145166) in view of Sarkisian.
With respect to claim 1, Fallon et al discloses A mandibular advancement device having a first frame and a second frame (Fig 1, first tray 3 and second tray 5), the first frame having a first occlusal surface and a first generally U-shaped groove (Fig 7, Fig 8, groove 14 and occlusal surface is the top surface from which member 34/32 extends), the second frame having a second occlusal surface and second generally U-shaped groove (Fig 7, Fig 8, groove 36 and surface from which block 48 extends), the mandibular advancement device comprising: a first rib protruding from the first occlusal surface of the first frame (Fig 8, rib 34); a first upstanding sidewall protruding from the first occlusal surface of the first frame (Fig 8, first sidewall is raised portion with teeth 32); a first inner surface of the first upstanding sidewall, the first inner surface generally parallel to, offset from, and facing the first rib (Fig 8, inner surface of first sidewall with teeth 32 shown offset and generally parallel to the rib 34 to form channel 30); a first set of teeth on the inner surface of the first upstanding wall, the first set of teeth facing the first rib and (Fig 8, inner surface of first sidewall with teeth 32 facing rib 34)… a first channel of the second occlusal surface of the second frame (Fig 7, channel 52), the first channel in relative position to interface with the first rib ([0034], channel 52 catches rib 34); an opening of the first channel (Fig 7, channel with opening to receive rib 34), the opening of the first channel having a width that is narrower than a width of the first rib (Fig 5, channel 52 catches rib lip 34 but is narrower than the whole body of the rib); a second upstanding sidewall protruding from the second occlusal surface of the second frame (Fig 7, second sidewall with teeth 50); a first outside wall of the second upstanding sidewall, the outside wall in relative position to interface with the first inner surface of the upstanding first sidewall ([0034], teeth 50 of second upstanding wall interact with teeth 32 of first upstanding sidewall); and a second set of teeth on the outside wall of the second upstanding sidewall (Fig 7, teeth 50).
Fallon et al implies but does not directly state the first set of teeth … orthogonal to the first occlusal surface; the second set of teeth orthogonal to the second occlusal surface.  
Sarkisian teaches an analogous receiving and retaining member 560 with outward extending members 514/512 for the sliding and retention of an adjustment member 206 (Fig 5F) wherein the extending retaining members are orthogonal to the second occlusal surface 516 (Fig 5F).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth direction and wall direction of Fallon to have the teeth orthogonal to the occlusal surface as taught by Sarkisian in order to have a shape that allows for retention and movement (Sarkisian [0017], [0018]). 
Examiner further notes, in light of cited prior art that the changes in shape are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual user. The claimed order of part which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed shape within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable order by routine experimentation. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).


    PNG
    media_image1.png
    718
    753
    media_image1.png
    Greyscale

Annotated Fig 7 and 8, Fallon et al
With respect to claim 2, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 1 further comprising: a second rib on the first frame (Fallon et al Fig 8, two ribs 34 shown on first frame 3); and Page 18 of 24BM-U-037 a second channel on the second frame, the second channel in relative position to interface with the second rib (Fallon et al Fig 7, two channels 52 on second frame 5).  
With respect to claim 5, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 1 further comprising: wherein the first set of teeth and the second set of teeth cooperate to secure the first rib with respect to the first channel when the first rib is inserted in the first channel (Fallon et al [0034], first and second teeth interact to hold device together including the rib in the channel).  
With respect to claim 6, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 5 further comprising: a third set of teeth facing the first rib (Fallon et al Fig 8, other set of teeth 32 on first tray 3); a fourth set of teeth facing away from the first channel (Fallon et al Fig 7, other set of teeth 50 on second tray 5); and wherein the third set of teeth and the fourth set of teeth cooperate to secure first rib with respect to the first channel when the first rib is inserted in the first channel (Fallon et al [0034], first and second teeth interact to hold device together including the rib in the channel).  
With respect to claim 7, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 5 wherein the second set of teeth is shorter than second upstanding sidewall of the first channel (Fig 9, second teeth 50 do not extend the whole length of the sidewall of block 48, interpreted to be shower length wise).  
With respect to claim 8, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 5 wherein the second set of teeth is shorter than the first set of teeth (Fig 7-9, second teeth 50 do not extend the whole length of the sidewall of block 48, first teeth extend the whole length of block channel, second set of teeth interpreted to be shower length wise).  
With respect to claim 9, Fallon et al discloses A mandibular advancement device having a first frame and a second frame (Fig 1, first tray 3 and second tray 5), the first frame having a first occlusal surface and a first generally U-shaped groove (Fig 7, Fig 8, groove 14 and occlusal surface is the top surface from which member 34/32 extends), the second frame having a second occlusal surface and second generally U-shaped groove (Fig 7, Fig 8, groove 36 and surface from which block 48 extends), the mandibular advancement device comprising: a first rib protruding from the first occlusal surface of the first frame (Fig 8, rib 34), the first rib having a wider portion disposed between a top of the first rib and a bottom of the first rib (Fig 8, rib with lip 34 that extend wider than the base of the rib); a first upstanding sidewall protruding from the first occlusal surface of the first frame (Fig 8, first sidewall is raised portion with teeth 32); a first inner surface of the first upstanding sidewall, the first inner surface generally parallel to, offset from, and facing the first rib (Fig 8, inner surface of first sidewall with teeth 32 shown offset and generally parallel to the rib 34 to form channel 30); a first set of teeth on the inner surface of the first upstanding wall, the first set of teeth facing the first rib (Fig 8, inner surface of first sidewall with teeth 32 facing rib 34)… a first channel of the second occlusal surface of the second frame, the first channel in relative position to interface with the first rib (Fig 7, channel 52; [0034], channel 52 catches rib 34); an opening of the first channel (Fig 7, channel with opening to receive rib 34), the opening of the first channel having a width that is narrower than a width of the first rib (Fig 5, channel 52 catches rib lip 34 but is narrower than the whole body of the rib); a second upstanding sidewall protruding from the second occlusal surface of the second frame (Fig 7, second sidewall with teeth 50); a first outside wall of the second upstanding sidewall, the outside wall in relative position to interface with the first inner surface of the upstanding first sidewall([0034], teeth 50 of second upstanding wall interact with teeth 32 of first upstanding sidewall); a second set of teeth on the outside wall of the second upstanding sidewall (Fig 7, teeth 50); … and wherein the first frame and the second frame are configured to be disposed in a first position and a second position wherein, in the first position, the top of the first rib is slidably disposed on the top of the first channel and wherein (Fig 7, Fig 8, first position where the trays are not engaged but slid in contact relative to each other), in the second position, the first rib is disposed in the first channel and the first set of teeth are engaged with the second set of teeth (Fig 3, second engaged position), Page 20 of 24BM-U-037 and wherein, upon squeezing the first frame and the second frame together, the first rib of the first frame snaps into the first channel thereby holding the first frame and the second frame together ([0036] squeezing the trays bends them to allow for tray movement, as the tray can be bent,  the rib and channel can be snapped together) and the first set of teeth and the second set of teeth restrict sliding of the first frame with respect to the second frame ([0034] teeth prevent tray movement).  
Fallon is silent on the first set of teeth … orthogonal to the first occlusal surface; the second set of teeth orthogonal to the second occlusal surface.
Sarkisian teaches an analogous receiving and retaining member 560 with outward extending members 514/512 for the sliding and retention of an adjustment member 206 (Fig 5F) wherein the extending retaining members are orthogonal to the second occlusal surface 516 (Fig 5F).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth direction and wall direction of Fallon to have the teeth orthogonal to the occlusal surface as taught by Sarkisian in order to have a shape that allows for retention and movement (Sarkisian [0017], [0018]). 
Examiner further notes, in light of cited prior art that the changes in shape are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual user. The claimed order of part which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed shape within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable order by routine experimentation. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
With respect to claim 11, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 9 wherein the second set of teeth is shorter than second upstanding sidewall of the first channel (Fallon Fig 9, second teeth 50 do not extend the whole length of the sidewall of block 48, interpreted to be shower length wise).  
With respect to claim 12, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 9 further comprising: a third set of teeth opposite the first set of teeth (Fallon Fig 8, other set of teeth 32 on first tray 3, on the opposite side of the tray); and a fourth set of teeth opposite the second set of teeth (Fallon Fig 7, other set of teeth 50 on second tray 5, on the opposite side of the tray).  
With respect to claim 13, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 9 further comprising: a second rib (Fallon Fig 8, other rib 34); and a second channel (Fallon Fig 7, other channel 52), the second channel having a wider portion disposed between a top of the second channel and a bottom of the second channel (Fallon Fig 52 wider portion with lip that extends over the rib 34 combated to the rest of the channel body), the second channel disposed in relative position to interface with the second rib and in relative proportions to receive a portion of the second rib therein (Fallon [0034], channel 52 catches rib 34).  

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon et al in view of Zampino (US 2015/0366636).
With respect to claim 3, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 1.
Fallon et al/Sarkisian is silent on further comprising: a beveled portion of the first channel.  
Zampino teaches an analogous rib and corresponding channel 11/12 for an oral device with a mushroom shape thus there is a beveled portion of the channel to match the mushroom shape (Fig 5, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rib shape as taught by Fallon et al/Sarkisian to be the shape as taught by Zampino in order to have an effective shape for insertion and remaining connected (Zampino [0033]).
With respect to claim 4, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 1.
Fallon et al/Sarkisian is silent on wherein the first rib is substantially cylindrical. 
Zampino teaches an analogous rib and channel 11/12 for an oral device with a mushroom shape thus is substantially cylindrical (Fig 5, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rib shape as taught by Fallon et al/Sarkisian to be the shape as taught by Zampino in order to have an effective shape for insertion and remaining connected (Zampino [0033]).
With respect to claim 10, Fallon et al/Sarkisian discloses The mandibular advancement device of claim 9.
Fallon et al/Sarkisian is silent on further comprising: a beveled portion of the first channel.  
Zampino teaches an analogous rib and corresponding channel 11/12 for an oral device with a mushroom shape thus there is a beveled portion of the channel to match the mushroom shape (Fig 5, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rib shape as taught by Fallon et al/Sarkisian to be the shape as taught by Zampino in order to have an effective shape for insertion and remaining connected (Zampino [0033]).

Allowable Subject Matter
	Claims 14-19 would be allowable if rewritten or amended to overcome the rejections under nonstatutory double patenting set forth in this action. The following is an examiner’s statement of reasons for allowance:
Claim 14 is allowed because the closest prior art of record fails to disclose a mandibular advancement device having a first frame and a second frame, the first frame having a first occlusal surface and a first generally U-shaped groove, the second frame having a second occlusal surface and second generally U-shaped groove, the mandibular advancement device comprising: a first set of upstanding sidewalls on the first occlusal surface of the first frame; a first rib disposed between the first set of upstanding sidewalls; a first set of teeth on the first set of upstanding sidewalls, the first set of teeth facing the first rib and orthogonal to the first occlusal surface; a second set of upstanding sidewalls on the first occlusal surface of the first frame; a second rib disposed between the second set of upstanding sidewalls; a second set of teeth on the second set of upstanding sidewalls, the second set of teeth facing the second rib and orthogonal to the first occlusal surface; a third set of teeth orthogonal to the second occlusal surface and disposed in relative position to interface with the first set of teeth; a first channel disposed between the third set of teeth, the first channel dimensioned in relative proportions and disposed in relative position to receive the first rib; a fourth set of teeth orthogonal to the second occlusal surface and disposed in relative position to interface with the second set of teeth; and a second channel disposed between the fourth set of teeth, the second channel dimensioned in relative proportions and disposed in relative position to receive the second rib.
	The closes prior art of record is Fallon et al which discloses A mandibular advancement device having a first frame and a second frame (Fig 1, first tray 3 and second tray 5), the first frame having a first occlusal surface and a first generally U-shaped groove (Fig 7, Fig 8, groove 14 and occlusal surface is the top surface from which member 34/32 extends), the second frame having a second occlusal surface and second generally U-shaped groove (Fig 7, Fig 8, groove 36 and surface from which block 48 extends).
Fallon et al, alone or in combination, is silent on the mandibular advancement device comprising: a first set of upstanding sidewalls on the first occlusal surface of the first frame; a first rib disposed between the first set of upstanding sidewalls; a first set of teeth on the first set of upstanding sidewalls, the first set of teeth facing the first rib and orthogonal to the first occlusal surface; a second set of upstanding sidewalls on the first occlusal surface of the first frame; a second rib disposed between the second set of upstanding sidewalls; a second set of teeth on the second set of upstanding sidewalls, the second set of teeth facing the second rib and orthogonal to the first occlusal surface; a third set of teeth orthogonal to the second occlusal surface and disposed in relative position to interface with the first set of teeth; a first channel disposed between the third set of teeth, the first channel dimensioned in relative proportions and disposed in relative position to receive the first rib; a fourth set of teeth orthogonal to the second occlusal surface and disposed in relative position to interface with the second set of teeth; and a second channel disposed between the fourth set of teeth, the second channel dimensioned in relative proportions and disposed in relative position to receive the second rib.
Claims 15-19 are allowed due to their dependency on an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786